Citation Nr: 0107060	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  97-29 197 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as squamous cell carcinoma, basal cell carcinoma, and 
malignant melanoma due to exposure to the sun and/or Agent 
Orange while in service.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran had active duty from March 1965 to October 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
January 1998.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the instant case, the veteran's representative has 
requested a remand to comply with notice requirements under 
the VCAA and for further examination.  Moreover, it is noted 
that at his January 1998 hearing the veteran testified that 
he was being treated by a different private physician due to 
a change in insurance coverage.  However, the record does not 
contain any private medical records showing treatment after 
April 1995.  Any relevant private records should be obtained 
and added to the claims folder.  

Upon review of the evidence including a report of a March 
1998 VA examination, it is not clear whether the veteran 
currently has a skin disorder.  VA's duty to assist a 
claimant includes obtaining an examination and opinion in 
order to determine the nature and etiology of the veteran's 
disability.  

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO has not yet 
considered whether any additional notification or development 
action is required.  Therefore, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
1995.  All VA medical records identified 
by the veteran that are not already on 
file should be obtained pursuant to 
established procedures.  With respect to 
any private or non-VA health care 
providers identified by the veteran, the 
RO should request his authorization to 
release any indicated medical records.  
Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
veteran.  The Board is particularly 
interested in obtaining the records of 
treatment that the veteran identified 
during his personal hearing.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA dermatology 
examination to determine the nature and 
extent of any current skin pathology, to 
include squamous cell carcinoma, basal 
cell carcinoma, and malignant melanoma.  
If any type of skin disorder is present, 
the physician should specifically address 
the following questions:  (1) what is the 
current and proper diagnosis of the 
veteran's skin disorder; (2) whether the 
medical evidence on file establishes the 
presence of the veteran's current skin 
disorder during his military service or 
during the first post service year; (3) 
if there is no medical evidence of a skin 
disorder in service or during the first 
year thereafter, the physician should 
clearly indicate so; and if a skin 
disorder is present, (4) based on all the 
medical records and without resorting to 
speculation, the physician should 
indicate what is the approximate date of 
onset of the veteran's current skin 
disorder; and (5)  whether it is as 
likely as not that the veteran's current 
skin pathology is the result of exposure 
to the sun or Agent Orange while he was 
in service.  If there is no medical 
possibility the physician should clearly 
and unequivocally indicate so.   The 
physician should provide a comprehensive 
report including complete rationale for 
all conclusions reached, particularly 
with respect to the opinion as to whether 
or not any current skin condition is or 
is not medically related to the veteran's 
military service.   The medical report 
generated as a result of this request 
should thereafter be associated with the 
claims folder.  The claims folder must be 
made available to and reviewed by the 
designated specialist in connection with 
the medical examination and opinion 
request.

3.  The RO should then review the 
examination report to ensure that it is 
complete and in full compliance with the 
above directives.  Remand instructions of 
the Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (1999); See 
also Stegall v. West, 11 Vet.App. 268 
(1998). 

4.  Upon completion of the above, the RO 
should give consideration to all the 
evidence of record and ensure that any 
and all notification requirements and/or 
development actions applicable to the 
veteran's claim provided by the Veterans 
Claims Assistance Act of 2000 are fully 
complied with.  For further guidance on 
the processing of claims in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.    

5.  Subsequently, the RO should 
readjudicate the veteran's claim for 
service connection in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  In 
adjudicating the claim the RO should take 
into consideration all applicable legal 
provisions and should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise, the RO 


should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

6.  The veteran is hereby informed that 
he should assist the RO in the 
development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1999).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).
 
If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





